             Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
     IN THE MATTER OF THE COMPLAINT                       No. 3:20-cv-05376-BHS
10   OF THE SCANDIES ROSE FISHING
     COMPANY, LLC AND MATTSEN                             IN ADMIRALTY
11   MANAGEMENT, LLC, AS OWNERS
     AND/OR OPERATORS OF THE VESSEL                       CLAIMANT LAWLER’S FIRST
12   SCANDIES ROSE, OFFICIAL NUMBER                       REQUESTS FOR PRODUCTION TO
     602351, FOR EXONERATION FROM                         LIMITATION PLAINTIFF MATTSEN
13
     AND/OR LIMITATION OF LIABILITY                       MANAGEMENT, LLC
14

15
            TO:             MATTSEN MANAGEMENT, LLC
16                          LIMITATION PLAINTIFF
17          AND TO:         ATTORNEYS FOR LIMITATION PLAINTIFF
18
            Pursuant to Fed R. Civ. P. Rules 26(d) and 34, you are requested to produce for inspection
19
     and copying the documents set forth below. Your answers are to include all information known
20
     to Limitation Plaintiff, attorneys for Limitation Plaintiff, employees of Limitation Plaintiff, and
21
     investigators for Limitation Plaintiff.
22
                                                Definitions
23

24          As used in these requests for production, the term "document" shall mean any written and

25   recorded matter of any type or nature whatsoever, however produced or reproduced. This

26                                                                              STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                            ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 1                                WASHINGTON ALASKA OREGON
                                                                               4039 21ST AVENUE WEST, SUITE 401
                                                                                     SEATTLE, WA 98199
                                                                                 TELEPHONE (206) 282-3100
             Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 2 of 11




     definition includes, but is not limited to the following: any paper, writing, chart, memo, note, fax,
 1
     e-mail, letter, inter office memo, report, study, statement, map, log entry, drawings, sketches,
 2

 3   photographs, pictures, videotape, motion picture, tape recording, computer generated or stored

 4   matter and any other verbal or pictorial representation of any event or idea which has transpired,

 5   whether meant for communication to others or for personal need. If any document has been
 6   prepared in more than one copy, or if more than one copy has been prepared, and the copies are
 7
     not identical, or have undergone alteration or modification, each non-identical copy is a separate
 8
     document which is requested to be produced. If draft or preliminary copies of any documents have
 9
     been made each such draft or preliminary copy of any document constitutes a separate document
10
     which is requested to be produced.
11
             As used in these requests for production, the terms “subject inquiry,” “incident,”
12

13   “accident,” “injury,” “plaintiff’s injuries” mean the occurrences on or about December 30-31, 2019

14   when SCANDIES ROSE sank.

15           As used in these requests for production, “vessel” means F/V SCANDIES ROSE.

16           As used in these requests for production, “Claimant” means any of the crew on the vessel
17   at the time she sank.
18
             As used in these requests for production, “owner” means the parties (or either of them) that
19
     are attempting to limit liability in this action.
20
             As used in these requests for production, “manager” means Mattsen Management, LLC.
21
             With respect to any document withheld from production, under claim of privilege or for
22

23   any other reason, you are requested to identify:

24                   (a)     The name, title, description, or type of each such document;

25                   (b)     The subject matter with which each such document deals;

26                                                                               STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                             ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 2                                 WASHINGTON ALASKA OREGON
                                                                                4039 21ST AVENUE WEST, SUITE 401
                                                                                      SEATTLE, WA 98199
                                                                                  TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 3 of 11




 1                  (c)    The name, address, and telephone number of the person drafting or
                           originating each such document;
 2

 3                  (d)    The date that each such document was drafted or originated;

 4                  (e)    The intended recipient of each such document;

 5                  (f)    The name, address, and telephone number of the person having custody of
                           such document;
 6
                    (g)    The nature and privilege or other ground asserted for withholding each such
 7
                           document; and
 8
                    (h)    The factual basis for the claim of privilege, or other ground, for withholding
 9                         each such document.

10
     REQUEST FOR PRODUCTION NO. 1: Please produce any and all contract(s) between the
11   vessel owner and the manager of the vessel in effect at the time of the sinking.
12
     RESPONSE:
13

14
     REQUEST FOR PRODUCTION NO. 2: Please produce all documents that describe or outline
15   the duties of Limitation Plaintiff Mattsen Management, LLC to the vessel or any of the vessel’s
     owners.
16
     RESPONSE:
17

18

19   REQUEST FOR PRODUCTION NO. 3: Please produce all documents, electronic information,
     materials containing weather information that was available to the captain and/or owners and/or
20   managers of the vessel during the week before the sinking.

21   RESPONSE:
22

23
     REQUEST FOR PRODUCTION NO. 4: Please produce all communications (including, but
24   not limited to, texts, electronic materials and communications, faxes, emails) between the captain
     and any other entity or person regarding weather during the week before the sinking.
25

26                                                                              STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                            ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 3                                WASHINGTON ALASKA OREGON
                                                                               4039 21ST AVENUE WEST, SUITE 401
                                                                                     SEATTLE, WA 98199
                                                                                 TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 4 of 11




     RESPONSE:
 1

 2

 3   REQUEST FOR PRODUCTION NO. 5: Please produce all communications (including, but
     not limited to, texts, electronic materials and communications, faxes, emails) between Mattsen
 4   Management, LLC and/or any of its employees, principals, or agents and the captain and/or owner
     (and any other person or entity) regarding weather during the week before the sinking.
 5
     RESPONSE:
 6

 7

 8   REQUEST FOR PRODUCTION NO. 6: Please produce all communications between all
     principals of the vessel owner regarding weather information during the week prior to the sinking
 9   and/or the cause of the sinking.

10   RESPONSE:

11

12
     REQUEST FOR PRODUCTION NO. 7: Please produce a copy of the stability book for the
13   vessel in effect at the time of the sinking.

14   RESPONSE:

15

16   REQUEST FOR PRODUCTION NO. 8: Please produce a copy of all stability books for the
     vessel over the last 10 years.
17

18   RESPONSE:

19

20   REQUEST FOR PRODUCTION NO. 9: Please produce all documents that mention the number
     of crab pots allowed to be carried by the vessel while maintaining compliance with the stability
21   book at the time of the sinking.
22   RESPONSE:
23

24
     REQUEST FOR PRODUCTION NO. 10: Please produce all documents that mention or discuss
25   the number of crab pots that the vessel carried at the time of the sinking.

26                                                                            STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                          ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 4                              WASHINGTON ALASKA OREGON
                                                                             4039 21ST AVENUE WEST, SUITE 401
                                                                                   SEATTLE, WA 98199
                                                                               TELEPHONE (206) 282-3100
             Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 5 of 11




 1   RESPONSE:
 2

 3
     REQUEST FOR PRODUCTION NO. 11: All documents (over last 10 years) that pertain to the
 4   vessel’s stability, including any documents sent to or received from the Coast Guard, Classification
     Society, naval architects, or any other entity.
 5
     RESPONSE:
 6

 7

 8   REQUEST FOR PRODUCTION NO. 12: Please produce all insurance policies (for each
     Petitioner) in force at the time of the sinking of the vessel, including, but not limited to, P&I,
 9   pollution, hull, AD&D, and all excess insurance policies as well as any reservation of rights letters.

10   RESPONSE:

11

12
     REQUEST FOR PRODUCTION NO. 13: Please produce a copy of the ROV inspection tape
13   (Claimant will sign reasonable protective order).

14   RESPONSE:

15

16   REQUEST FOR PRODUCTION NO. 14: Please produce a copy of any ROV report(s)
     regarding the pollution that is coming from the vessel.
17

18   RESPONSE:

19

20   REQUEST FOR PRODUCTION NO. 15: Please produce copies of all reports that have been
     generated as a result of the ROV inspection tape.
21
     RESPONSE:
22

23

24   REQUEST FOR PRODUCTION NO. 16: Please produce a copy of all communication with
     the Coast Guard regarding the pollution and wreck removal.
25

26                                                                                STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                              ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 5                                  WASHINGTON ALASKA OREGON
                                                                                 4039 21ST AVENUE WEST, SUITE 401
                                                                                       SEATTLE, WA 98199
                                                                                   TELEPHONE (206) 282-3100
             Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 6 of 11




     RESPONSE:
 1

 2

 3   REQUEST FOR PRODUCTION NO. 17: Please produce a copy of all communication with
     the State of Alaska regarding the vessel sinking, pollution, and/or wreck removal.
 4
     RESPONSE:
 5

 6
     REQUEST FOR PRODUCTION NO. 18: Please produce all documents between P&I interests
 7
     and pollution interests regarding the sinking and costs associated with the aftermath, including the
 8   costs of the ROV work.

 9   RESPONSE:

10

11   REQUEST FOR PRODUCTION NO. 19: Please produce a copy of all communication between
     the owner and managers and underwriters regarding the pollution, wreck removal, and any other
12
     costs related to the aftermath of the sinking.
13
     RESPONSE:
14

15
     REQUEST FOR PRODUCTION NO. 20: Please produce all documents and electronic
16   communications (other than attorney client and work product) that mention a cause or possible
     cause of the sinking.
17

18   RESPONSE:

19

20   REQUEST FOR PRODUCTION NO. 21: The certificate of documentation of the vessel.

21   RESPONSE:
22

23
     REQUEST FOR PRODUCTION NO. 22: All recorded statements of any claimant, including
24   Lawler and Gribble, relating to the vessel sinking.

25

26                                                                              STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                            ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 6                                WASHINGTON ALASKA OREGON
                                                                               4039 21ST AVENUE WEST, SUITE 401
                                                                                     SEATTLE, WA 98199
                                                                                 TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 7 of 11




     RESPONSE:
 1

 2

 3   REQUEST FOR PRODUCTION NO. 23: All documents received from or sent to the Coast
     Guard since the sinking by the owners and/or managers or those working on their behalf, including
 4   lawyers.

 5   RESPONSE:
 6

 7
     REQUEST FOR PRODUCTION NO. 24: All photographs and/or videotapes of the area that
 8   was worked on by an Anacortes and/or Kodiak shipyard before the sinking.

 9   RESPONSE:

10

11   REQUEST FOR PRODUCTION NO. 25: All the blueprints, diagrams, schematics of the
     vessel.
12

13   RESPONSE:

14

15   REQUEST FOR PRODUCTION NO. 26: The inboard and outboard profile and general
     arrangement plans of the vessel.
16
     RESPONSE:
17

18

19   REQUEST FOR PRODUCTION NO. 27: All documents that relate to vessel’s EPIRBs,
     including whether they worked at the time of the sinking, their testing, replacement, repair, or
20   maintenance (over the last 5 years).

21   RESPONSE:
22

23
     REQUEST FOR PRODUCTION NO. 28: All photographs and videotapes of any and all crew,
24   including captain, that were on the vessel at the time of sinking.

25   RESPONSE:

26                                                                            STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                          ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 7                              WASHINGTON ALASKA OREGON
                                                                             4039 21ST AVENUE WEST, SUITE 401
                                                                                   SEATTLE, WA 98199
                                                                               TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 8 of 11




 1

 2

 3   REQUEST FOR PRODUCTION NO. 29: All written documents sent to or received from any
     of the captain or crew, including faxes, emails, and any electronically stored information that
 4   mention or refers to the work done in the Anacortes and/or Kodiak shipyards just prior to the
     sinking. This request includes, but is not limited to, work done near the discharge chute in the
 5   Anacortes and Kodiak shipyards.
 6   RESPONSE:
 7

 8
     REQUEST FOR PRODUCTION NO. 30: All written documents sent to or received from any
 9   of the captain or crew, including faxes, emails, and any electronically stored information which
     mention or refers to any leaking or problems with the vessel in the area where the work was
10   completed in the Anacortes and/or Kodiak shipyards just prior to the sinking (as clarified in
     Request No. 29).
11
     RESPONSE:
12

13

14   REQUEST FOR PRODUCTION NO. 31: Produce any video and/or photographs sent by the
     captain of the vessel F/V SCANDIES ROSE taken during the voyage when the vessel sank.
15
     RESPONSE:
16

17

18   REQUEST FOR PRODUCTION NO. 32: Please produce all documents that reflect, mention,
     or describe tarping of the deck load of crab pots on SCANDIES ROSE.
19
     RESPONSE:
20

21
     REQUEST FOR PRODUCTION NO. 33: Please produce all emails, correspondence, notes of
22   conversations, texts messages, or documents that mention, refer to, describe the quality of, or
23   complain about the work done by the shipyard in Anacortes and/or Kodiak.

24   RESPONSE:

25

26                                                                           STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                         ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 8                             WASHINGTON ALASKA OREGON
                                                                            4039 21ST AVENUE WEST, SUITE 401
                                                                                  SEATTLE, WA 98199
                                                                              TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 9 of 11




 1   REQUEST FOR PRODUCTION NO. 34: Please produce all emails, correspondence, notes of
     conversations, texts messages, or documents to or from vessel managers that mention, refer to, or
 2
     describe the quality of work done by the shipyard in Anacortes and/or Kodiak, including any
 3   complaints or warranty issues.

 4   RESPONSE:

 5

 6   REQUEST FOR PRODUCTION NO. 35: Please produce copies of all statements or records of
     conversations/communications provided to the Coast Guard from any source/person regarding the
 7
     vessel and/or the vessel’s sinking.
 8
     RESPONSE:
 9

10

11
            DATED this 16th of June, 2020.
12

13                                               STACEY & JACOBSEN, PLLC

14

15

16

17                                               By: ___________________________
                                                 Joseph S. Stacey, WSBA #12840
18                                               jstacey@maritimelawyer.us
                                                 James P. Jacobsen, WSBA #16331
19                                               jjacobsen@maritimelawyer.us
                                                 Nigel T. Stacey, WSBA #55458
20                                               nstacey@maritimelawyer.us
                                                 Attorneys for Claimant Lawler
21
                                                 4039 21st Avenue W, Suite 401
22                                               Seattle, WA 98199
                                                 Phone 206.282.3100
23

24

25

26                                                                            STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                          ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 9                              WASHINGTON ALASKA OREGON
                                                                             4039 21ST AVENUE WEST, SUITE 401
                                                                                   SEATTLE, WA 98199
                                                                               TELEPHONE (206) 282-3100
           Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 10 of 11




                                            VERIFICATION
 1
     State of ___________         )
 2
                                  ) ss.
 3   County of _________          )

 4
            _____________________________, being first duly sworn upon oath, deposes and says:
 5
            I _______________________, a representative of the Limitation Plaintiff
 6   __________________________________, in the above entitled action, have read the foregoing
     answers to interrogatories and request for production and know the contents thereof and believe
 7
     the same to be true and complete.
 8

 9                                                _________________________________________
                                                  Print Name: _______________________________
10                                                Title: ____________________________________

11          SUBSCRIBED AND SWORN To before me this ___ day of _______________, 2020.
12
                                                  _________________________________________
13                                                Print Name: _______________________________
                                                  Notary Public in and for the State
14                                                of ____________.
                                                  My Commission Expires: ____________________
15

16                                 ATTORNEY CERTIFICATION
17          I certify that these responses are in compliance with CR 26 (g).
18
            DATED this _____ day of ________________, 2020.
19
                                                  ATTORNEY AT LAW
20
                                                  _________________________________________
21                                                _____________________, WSBA No. _________
                                                  Attorney for Limitation Plaintiff
22

23

24

25

26                                                                              STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                            ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 10                               WASHINGTON ALASKA OREGON
                                                                               4039 21ST AVENUE WEST, SUITE 401
                                                                                     SEATTLE, WA 98199
                                                                                 TELEPHONE (206) 282-3100
            Case 3:20-cv-05376-BHS Document 19-9 Filed 07/01/20 Page 11 of 11




                                              CERTIFICATE
 1
             I hereby certify that on June 16, 2020, a true and correct copy of the foregoing was sent via
 2   email to the following persons:
 3
     Michael A. Barcott
 4   Daniel P. Barcott
     Holmes Weddle Barcott, P.C.
 5   3101 Western Avenue, Suite 500
     Seattle, WA 98121
 6   mbarcott@hwb-law.com
     dbarcott@hwb-law.com
 7   Attorneys for Limitation Plaintiffs
 8
     Gerald W. Markham
 9   Gerald W. Markham, Esq.
     211 Mill Bay Road
10   Kodiak, AK 99615                                    .
     gmarkham@nwlink.com
11   Attorney for Claimants Rainey, Ganacias, and Cobban

12   Kevin Coluccio
     Coluccio Law
13   2025 1st Avenue, Suite 1130
     Seattle, Washington 98121
14   kc@coluccio-law.com
     Attorney for Claimant Estate of Seth Rousseau-Gano
15

16

17
                                                   /s/ Cindy D. Pentecost______________
18                                                 Cindy D. Pentecost, Paralegal

19

20

21

22

23

24

25

26                                                                               STACEY & JACOBSEN, PLLC
      CLAIMANT LAWLER’S FIRST REQUESTS FOR                                             ATTORNEYS AT LAW

      PRODUCTION TO LIMITATION PLAINTIFF – Page 11                                WASHINGTON ALASKA OREGON
                                                                                4039 21ST AVENUE WEST, SUITE 401
                                                                                      SEATTLE, WA 98199
                                                                                  TELEPHONE (206) 282-3100
